DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The specification has been amended.  Claims 1, 7-8, 11-12, 18-19, and 23 have been amended.   Claims 2-6, 10, 14-16, 20, 22, and 25 are cancelled.  Claims 1, 7-9, 11-13, 17-19, 21, and 23-24 are pending.  

Response to Amendment
The Amendment filed 08/02/2021 and the Supplemental Amendment filed 08/17/2021 by Applicants’ representative Mr. Bruce E. Kramer have been entered.   


Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 1 and 21 obviate the rejection.    
The rejection is hereby withdrawn.   

Claim rejection under 35 U.S.C.§112(d)
 
Applicants’ amendment to claim 1 obviates the rejection.    
The rejection is hereby withdrawn.   

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants amend claims 1 and 19 by further limiting the crosslinkable monomer for preparing the gel to the compound of the amended formula (3) which covers pentaerythritol tri(meth)acrylates, and pentaerythritol tetra(meth)acrylates, and  the non-crosslinkable monomer has one ethylenic double bond and a glycidyl group, and the gel includes a first hydroxyl group which is generated by reacting an epoxy group, which is originated from the glycidyl group of withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicants amend claims 1 and 19 by further limiting the crosslinkable monomer for preparing the gel to the compound of the amended formula (3) which covers pentaerythritol tri(meth)acrylates, and pentaerythritol tetra(meth)acrylates, and  the non-crosslinkable monomer has one ethylenic double bond and a glycidyl group, and the gel includes a first hydroxyl group which is generated by reacting an epoxy group, which is originated from the glycidyl group of the non-crosslinkable monomer, with a polyol or water, and a second hydroxyl group which is generated by reacting an epoxy group of glycidol and the first hydroxyl group which is generated by reacting the epoxy group, which is originated from the glycidyl group of the non-crosslinkable monomer, with the polyol or water.  Applicants’ amendments overcome the rejection because the cited prior art does not teach and/or suggest the amended claims.  The rejection is hereby withdrawn.

	
Rejoinder
Claims 1, 7, 9, 11-12, 17-19, 21, and 23-24 are direct to an allowable product. Pursuant to the procedures set forth in MPEP §821.04(B), claims 8 drawn to a size exclusion liquid chromatography comprising introducing a sample capable of being dissolved in an aqueous solvent into a column filled with a packing material wherein the packing material includes the gel   In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusions
Claims 1, 7-9, 11-13, 17-19, 21, and 23-24 are allowed.

		

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/YONG L CHU/Primary Examiner, Art Unit 1731